Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a division unit, a measurement unit, a dispersion unit, a first optical member, a travelling direction conversion unit, a second optical member, a reflection member, a conversion optical member, in claims 1, 3, 5, 8, 12, 13, & 15-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, & 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frisken (PGPub 2020/0103215) (Frisken).
	Regarding Claim 1, Frisken discloses and shows an OCT (Fig. 1A), comprising: 
	a light source (104) configured to output light including a plurality of wavelengths (Paragraph 96); 
a division unit (112) configured to divide the light output from the light source into reference light (116) and measurement light (114); 
a measurement arm configured to form a light path of the measurement light with which a measurement target (132) is irradiated and reflected light (162) from the measurement target, which is generated by the measurement light (Paragraph 104); 
a reference arm confirmed to form a light path of the reference light. This is the path the reference light (116) takes; 
a measurement unit configured to Fourier-transform interference light between the reflected light and the reference light to measure the measurement target (Paragraph 107); and 
at least one of the measurement arm and the reference arm includes a dispersion unit (122) configured to disperse light into lights of each wavelength and a dispersed light path portion configured to form light paths of dispersed lights, the light paths having a light path length different for each wavelength (Paragraphs 97 & 99). 
Regarding Claim 3, Frisken discloses the aforementioned. Further, Frisken discloses wherein the dispersion unit has a first optical member (124) configured to disperse light into lights of each wavelength (Paragraph 97), and the dispersed light path portion has a traveling direction conversion unit (128) configured to receive the lights of each wavelength dispersed by the first optical member, convert traveling directions of the lights of each wavelength to opposite directions while maintaining a dispersed state, and return the lights to the first optical member (Paragraph 99).
Regarding Claim 8, Frisken discloses the aforementioned. Further, Frisken discloses wherein the traveling direction conversion unit includes: 
a conversion optical member (146) configured to convert the lights of each wavelength output from the first optical member into lights having opposite traveling directions and traveling on different light paths, and return the lights to the first optical member; and 
a reflection member (140) configured to reflect the lights of each wavelength parallel in traveling direction to each other, and return the lights to the first optical member, the lights of each wavelength parallel in traveling direction to each other being included in the lights output from the first optical member by the returned light (Paragraph 99). Each retro-reflector prism (138) of the retro-reflector array (128) would meet this limitation.
	Regarding Claim 9, Frisken discloses the aforementioned. Further, Frisken discloses wherein the first optical member is any or a combination of a diffraction grating (124), a prism, a virtual imaged phased array (VIPA), and a grism, and the conversion optical member is a retroreflector (138) (Paragraphs 97 & 99).
	Regarding Claim 10, Frisken discloses the aforementioned. Further, Frisken discloses wherein the first optical member is any or a combination of a diffraction grating (124), a prism, a virtual imaged phased array (VIPA), and a grism, and the conversion optical member is a lens (126) and a reflection member (128).

Claim(s) 1, 3-7, & 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al (CN 101040778 A) (Ding).
Regarding Claim 1, Ding discloses and shows an OCT (Fig. 1), comprising: 
	a light source (1) configured to output light including a plurality of wavelengths (1st Paragraph in Mode-for-invention section); 
a division unit (3) configured to divide the light output from the light source into reference light (light that goes to 23) and measurement light (light that goes to 22); 
a measurement arm (22) configured to form a light path of the measurement light with which a measurement target (8) is irradiated and reflected light from the measurement target, which is generated by the measurement light; 
a reference arm (23) confirmed to form a light path of the reference light; 
a measurement unit configured to Fourier-transform interference light between the reflected light and the reference light to measure the measurement target (7th  Paragraph in Mode-for-invention section); and 
at least one of the measurement arm and the reference arm includes a dispersion unit (18, Fig. 2) configured to disperse light into lights of each wavelength and a dispersed light path portion configured to form light paths of dispersed lights, the light paths having a light path length different for each wavelength (4th  Paragraph in Mode-for-invention section).  The mirror (13) is mounted on a rotating shaft and would adjust the path length for each dispersed wavelength differently depending on where on the mirror it fell. 
Regarding Claim 3, Ding discloses the aforementioned. Further, Ding discloses wherein the dispersion unit has a first optical member (18) configured to disperse light into lights of each wavelength, and the dispersed light path portion has a traveling direction conversion unit (13) configured to receive the lights of each wavelength dispersed by the first optical member, convert traveling directions of the lights of each wavelength to opposite directions while maintaining a dispersed state, and return the lights to the first optical member (See fig. 1).
Regarding Claim 4, Ding discloses the aforementioned. Further, Ding discloses
wherein a light path length for each wavelength of the dispersed light is changed by changing at least one of a distance between, or orientations of, the dispersion unit and the traveling direction conversion unit (4th  Paragraph in Mode-for-invention section). The rotating mirror will change the path length of each light by changing the orientations of the dispersion unit and the traveling direction conversion unit. 
Regarding Claim 5, Ding discloses the aforementioned. Further, Ding discloses wherein the traveling direction conversion unit includes: 
a second optical member (19, Fig. 2) that includes a member of a same type as the first optical member (5th  Paragraph in Mode-for-invention section), is configured to convert traveling directions of the lights of each wavelength output from the first optical member into traveling directions parallel to each other, and output the lights; and
 a reflection member (13) configured to reflect the lights of each wavelength output from the second optical member, the lights being parallel to each other, and return the lights to the second optical member.
	Regarding Claim 6, Ding discloses the aforementioned. Further, Ding discloses wherein the first optical member and the second optical member are any or a combination of a diffraction grating (18 & 19), a prism, a virtual imaged phased array (VIPA), and a grism (5th  Paragraph in Mode-for-invention section).
	Regarding Claim 7, Ding discloses the aforementioned. Further, Ding discloses wherein the first optical member is any or a combination of a diffraction grating (18), a prism, a virtual imaged phased array (VIPA), and a grism; and
 the second optical member (19) is a member of a same type as the first optical member and a plurality of lenses (10 & 12).
Regarding Claim 18, Ding discloses the aforementioned. Further, Ding discloses wherein the traveling direction conversion unit includes: 
a second optical member (19) that includes a member of a same type as the first optical member, is configured to convert traveling directions of the lights of each wavelength output from the first optical member into traveling directions parallel to each other, and output the lights; and 
a reflection member (13) configured to reflect the lights of each wavelength output from the second optical member, the lights being parallel to each other, and return the lights to the second optical member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 11, 13-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding.
	Regarding Claim 2, Ding discloses the aforementioned but fails to explicitly disclose wherein the measurement unit is configured to increase a measurement range by performing, on the interference light, correction of wavelength dispersion and removal of a complex conjugate signal of an interference signal;
	However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Ding with wherein the measurement unit is configured to increase a measurement range by performing, on the interference light, correction of wavelength dispersion and removal of a complex conjugate signal of an interference signal because DEFR OCT allows for the generation of Full range tomograms in a single image thus speeding up acquisition time.
Regarding Claim 11, Ding discloses the aforementioned. Further, Ding discloses wherein the dispersion unit (18) is a first blazed diffraction grating, the dispersed light path portion includes: 
a second blazed diffraction grating (19) that has a diffraction grating surface facing the first blazed diffraction grating, is parallel to the first blazed diffraction grating, has a same groove spacing and blaze angle, and has a normal line of a step surface which is parallel to a normal line of a step surface of the first blazed diffraction grating (5th  Paragraph in Mode-for-invention section, Fig. 2); and 
a reflection member (13) oriented in a direction perpendicular to traveling directions of lights of each wavelength traveling in directions parallel to each other from the second blazed diffraction grating. This will be true at least in some orientations of rotation for the mirror;
Ding fails to explicitly disclose a light path length for each wavelength of light dispersed by the first blazed diffraction grating can be changed by moving at least one of the diffraction grating surface of the first blazed diffraction grating and the diffraction grating surface of the second blazed diffraction grating while maintaining a parallel state;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Ding with a light path length for each wavelength of light dispersed by the first blazed diffraction grating can be changed by moving at least one of the diffraction grating surface of the first blazed diffraction grating and the diffraction grating surface of the second blazed diffraction grating while maintaining a parallel state because this is functionally equivalent to the rotation of the mirror in Ding and would be chosen based upon availability of parts and cost. 

Regarding Claim 13, Ding discloses the aforementioned. Further, Ding discloses wherein the dispersion unit has a first optical member (18) configured to disperse light into lights of each wavelength, and the dispersed light path portion has a traveling direction conversion unit (13) configured to receive the lights of each wavelength dispersed by the first optical member, convert traveling directions of the lights of each wavelength to opposite directions while maintaining a dispersed state, and return the lights to the first optical member.
Regarding Claim 14, Ding discloses the aforementioned. Further, Ding discloses
wherein a light path length for each wavelength of the dispersed light is changed by changing at least one of a distance between, or orientations of, the dispersion unit and the traveling direction conversion unit (4th  Paragraph in Mode-for-invention section). The rotating mirror will change the path length of each light by changing the orientations of the dispersion unit and the traveling direction conversion unit. 
Regarding Claims 15 & 17, Ding discloses the aforementioned. Further, Ding discloses wherein the traveling direction conversion unit includes: a second optical member (19) that includes a member of a same type as the first optical member, is configured to convert traveling directions of the lights of each wavelength output from the first optical member into traveling directions parallel to each other, and output the lights (see fig. 2); and 
a reflection member (13) configured to reflect the lights of each wavelength output from the second optical member, the lights being parallel to each other, and return the lights to the second optical member.
Claim(s) 2, 4, 13, 16, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisken.
Regarding Claim 2, Frisken discloses the aforementioned but fails to explicitly disclose wherein the measurement unit is configured to increase a measurement range by performing, on the interference light, correction of wavelength dispersion and removal of a complex conjugate signal of an interference signal;
	However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Frisken with wherein the measurement unit is configured to increase a measurement range by performing, on the interference light, correction of wavelength dispersion and removal of a complex conjugate signal of an interference signal because DEFR OCT allows for the generation of Full range tomograms in a single image thus speeding up acquisition time.
Regarding Claim 4, Frisken discloses the aforementioned but fails to explicitly disclose discloses wherein a light path length for each wavelength of the dispersed light is changed by changing at least one of a distance between, or orientations of, the dispersion unit and the traveling direction conversion unit;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Frisken with wherein a light path length for each wavelength of the dispersed light is changed by changing at least one of a distance between, or orientations of, the dispersion unit and the traveling direction conversion unit because these are functionally equivalent and would be chosen based upon the cost of and availability of the parts. 
Regarding Claim 13, Frisken discloses the aforementioned. Further, Frisken discloses wherein the dispersion unit has a first optical member (124) configured to disperse light into lights of each wavelength (Paragraph 97), and the dispersed light path portion has a traveling direction conversion unit (128) configured to receive the lights of each wavelength dispersed by the first optical member, convert traveling directions of the lights of each wavelength to opposite directions while maintaining a dispersed state, and return the lights to the first optical member (Paragraph 99).
Regarding Claims 16 & 19, Frisken discloses the aforementioned. Further, Frisken discloses  wherein the traveling direction conversion unit includes: a conversion optical member (140) configured to convert the lights of each wavelength output from the first optical member into lights having opposite traveling directions and traveling on different light paths, and return the lights to the first optical member; and a reflection member (146) configured to reflect the lights of each wavelength parallel in traveling direction to each other, and return the lights to the first optical member, the lights of each wavelength parallel in traveling direction to each other being included in the lights output from the first optical member by the returned light (Paragraph 99).
Allowable Subject Matter
Claims 12 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 12 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the dispersion unit has a first optical member configured to disperse light into the lights of each wavelength, and the dispersed light path portion has a traveling direction conversion unit configured to receive the lights of each wavelength dispersed by the first optical member, convert traveling directions of the lights of each wavelength, and return the lights to light that is not dispersed for each wavelength, in combination with the rest of the limitations of the claim. 
As to Claim 20 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the dispersion unit has a first optical member configured to disperse light into the lights of each wavelength, and the dispersed light path portion has a traveling direction conversion unit configured to receive the lights of each wavelength dispersed by the first optical member. convert traveling directions of the lights of each wavelength, and return the lights to light that is not dispersed for each wavelength, in combination with the rest of the limitations of the claim. 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2877
December 16, 2022




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2877